Opinion,
Mb. Justice Mitchell :
All the assignments of error relate to the manner in which the learned judge below reviewed the evidence and placed the case before the jury.
It is true, as the appellant claims, that the charge should present the case fully, fairly, and adequately. In the review of the evidence it must not be inaccurate on matters of substance, and it must not omit or slur over the strong points on either side. But how much detail shall be entered into; how minute the reference to the testimony shall be, and how extended the discussion of it; how far arguments shall be noticed, their true bearing and relevancy pointed out, and the extent to which *78they are supported by the evidence, etc., must be left largely to the discretion of the presiding judge. He is generally in a better position to estimate the requirements of the case with the jury in hand than we can possibly be; and unless we can see clearly that the jury may have been misled or turned aside from the true issue, general exceptions of the nature of the present are not to be sustained.
The learned judge below, after stating the issue in general terms, went over the whole case, first of the plaintiff and then of the defendant, witness by witness, briefly as to each, but with substantial accuracy and fairness, so that little complaint is made of this part of the charge. He then continued with remarks upon various' points suggested, and references to portions of the testimony, and in so doing it is complained that he omitted to refer to other portions favorable to defendant. That he did omit some passages which the defendant’s advocate would undoubtedly have made prominent, may be conceded. But it cannot be required that the judge shall rehearse every item of the evidence, or quote any branch of it entire each time that he refers to it. It is sufficient if he gives the outlines and general effect correctly, so as to convey the proper idea to the jurors of the points to which he is referring, and to recall to them the evidence, on their own recollection of which they must make up their verdict. The judge in the present case had, as already noted, gone over the whole testimony connectedly. He was not required to do so again, when he referred subsequently to detached parts of it in connection with certain points of the case. All that was necessary was that he should leave undisturbed the impartial general presentation the jury already had from him. We are unable to say that he did the appellant any injury in this respect, and it would be tedious and unprofitable to discuss the assignments on the subject separately. None of them can be sustained.
Judgment affirmed.